Case 1:18-bk-10973     Doc 74   Filed 04/09/19 Entered 04/09/19 10:32:40          Desc Main
                                Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF RHODE ISLAND


   In re: Michael T. Owen
          Deborah A. Owen
                                                        BK No. 18-10973

             Debtors                                     Chapter 13


          LIMITED OBJECTION TO MOTION FOR RELIEF FROM STAY

   NOW come the Debtors, Michael T. Owen and Deborah A. Owen, and hereby object to
   the Motion for Relief filed by Ford Motor Credit Company. Debtors agree there is an
   arrearage and wish to cure.

          Wherefore, Debtor prays that the Motion for Relief from Automatic Stay be
   denied as filed.

                                              Michael T. Owen
                                              Deborah A. Owen
                                              By their Attorney,


   Date: 4/9/2019                             /s/Janet J. Goldman
                                              Janet J. Goldman, Esquire
                                              Bar No.: 4081
                                              51 Jefferson Boulevard
                                              Warwick, RI 02888
                                              (401)785-2300
Case 1:18-bk-10973       Doc 74     Filed 04/09/19 Entered 04/09/19 10:32:40            Desc Main
                                    Document     Page 2 of 2


                           ADMINISTRATIVE GENERAL ORDER--FORM B


   UNITED STATES BANKRUPTCY
   COURT FOR THE DISTRICT OF
   RHODE ISLAND - - - - - - - - - - - - -
   -------------------------*
   In re:     Michael T. Owen
              Deborah A. Owen

                                                           BK No. 18-10973
                        Debtors                            Chapter 13

   ------------------------- *

   CERTIFICATE OF SERVICE


            I hereby certify that on April 9 2019, I electronically filed a Limited Objection to

   Motion for Relief with the Clerk of the Bankruptcy Court for the District of Rhode Island

   using the CM/ECF System. The following participants have received notice

   electronically:

            Gary L. Donahue, AUST, US Trustee’s Office
            John Boyajian, Chapter 13 Trustee
            Tatyana P. Tabachnik, Esq.
            Bernard J. Lemos, Esq.
            Lynda L. Laing, Esq.

            and I hereby certify that I have mailed by United States Postal Service, postage

   pre-paid, the document and a copy of the Notice of Electronic Filing to the following

   non-CM/ECF participants: NONE

                                                                 /s/Pamela Kilstein




                                                 2
